Citation Nr: 0336310	
Decision Date: 12/23/03    Archive Date: 12/29/03	

DOCKET NO.  99-17 824	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to an effective date prior to February 20, 
1998, for the grant of service connection for post-traumatic 
stress disorder (PTSD).   

2.  Whether there was clear and unmistakable error in the 
November 4, 1986, rating decision that denied service 
connection for PTSD.  


REPRESENTATION

Appellant represented by:	Michael R. Viterna, Attorney


ATTORNEY FOR THE BOARD

Raymond F. Ferner, Counsel



INTRODUCTION

This matter originally came before the Board of Veterans' 
Appeals (BVA or Board) on appeal from a February 1999 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Detroit, Michigan, that granted service 
connection for post-traumatic stress disorder (PTSD), 
effective March 26, 1998.  The veteran, who had active 
service from November 1964 to March 1969, appealed that 
decision to the BVA, and the case was referred to the Board 
for appellate review.  

A BVA decision dated in August 2001 allowed an effective date 
of February 20, 1998, for the grant of service connection for 
PTSD.  The veteran appealed the Board's August 2001 decision 
to the United States Court of Appeals for Veterans Claims 
(Court) and in an Order dated in November 2002, the Court 
granted the Joint Motion for Remand and to Stay Further 
Proceedings (Joint Motion) filed in this case and vacated 
that part of the Board's decision that denied an effective 
date earlier than February 20, 1998, for the grant of service 
connection for PTSD.  The case was subsequently returned to 
the Board for further appellate review.  

A BVA decision dated in June 2003 remanded the issue of 
entitlement to an effective date prior to February 20, 1998, 
for the grant of service connection for PTSD for additional 
development.  The Board also remanded the issue of whether 
there was clear and unmistakable error in a November 4, 1986, 
rating decision that denied service connection for PTSD for 
further development.  After the RO completed its action, the 
case was returned to the Board for further appellate review.  

The issue of entitlement to an effective date prior to 
February 20, 1998, for the grant of service connection for 
PTSD will be addressed in the remand portion of this 
decision.  



FINDINGS OF FACT

1.  A rating decision dated in November 1986 denied service 
connection for PTSD.  

2.  Following acquisition of additional evidence, a 
March 1987 rating decision continued and confirmed the denial 
of service connection for a psychiatric disorder, to include 
PTSD.  

3.  The veteran expressed disagreement with the denial of 
service connection for a psychiatric disorder, and a 
Statement of the Case was issued, but a Substantive Appeal 
was not filed.  

4.  The record does not establish that any of the correct 
facts, as they were known at the time, were not before the RO 
at the time of the November 4, 1986, rating decision, or the 
March 1987 rating decision that continued and confirmed the 
November 4, 1986, rating decision, or that the RO incorrectly 
applied statutory or regulatory provisions at the time such 
that the outcome of the claim would have been manifestly 
different but for the error.  


CONCLUSION OF LAW

The rating decision of November 4, 1986, which denied service 
connection for PTSD, was not clearly and unmistakably 
erroneous.  38 C.F.R. § 3.105(a) (2003).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board is required to address the 
Veterans Claims Assistance Act of 2000 (VCAA) that became law 
in November 2000.  The VCAA provides, among other things, 
that the VA shall make reasonable efforts to notify a 
claimant of the relevant evidence necessary to substantiate a 
claim for benefits under laws administered by the VA.  The 
VCAA also requires the VA to assist a claimant in obtaining 
that evidence.  38 U.S.C.A. §§ 5103, 5103A (West 2002); 
38 C.F.R. § 3.159 (2002).  

However, this claim is a legal challenge to a prior RO 
decision and does not involve acquiring or submitting any 
additional evidence since any clear and unmistakable error 
must be based on the record and law that existed at the time 
of that decision.  Russell v. Principi, 3 Vet. App. 310, 314 
(1992).  Furthermore, the United States Court of Appeals for 
Veterans Claims (Court) has held that the VCAA is not 
applicable to clear and unmistakable error (CUE) claims.  
Livesay v. Principi, 15 Vet. App. 165 (2002) (en banc).  

In this case, the veteran essentially contends that the 
November 1986 rating decision was clearly and unmistakably 
erroneous in failing to grant service connection for PTSD.  
He maintains, in substance, that the evidence of record at 
that time demonstrated that he had PTSD as a result of his 
service in Vietnam.  

A rating decision dated November 4, 1986, denied service 
connection for PTSD based on a review of the totality of the 
evidence in the veteran's claims file.  After the veteran was 
notified of that decision and of his appellate rights he 
submitted additional medical evidence and the RO afforded the 
veteran a VA examination.  A rating decision dated in 
March 1987 continued and confirmed the November 4, 1986, 
rating decision.  The veteran was notified of these decisions 
and of his appellate rights.  The veteran filed a Notice of 
Disagreement to the denial of service connection for a 
psychiatric disorder and a Statement of the Case was issued.  
However, the veteran did not file a Substantive Appeal and 
those rating decisions became final when the veteran did not 
complete his appeal within one year of the date of the rating 
decisions.  

Under applicable laws and regulations, RO decisions which are 
final and binding will be accepted as correct in the absence 
of clear and unmistakable error.  38 C.F.R. § 3.105(a).  The 
Court has defined clear and unmistakable error as an 
administrative failure to apply the correct statutory and 
regulatory provisions to the correct and relevant facts.  
Oppenheimer v. Derwinski, 1 Vet. App. 370, 372 (1992).  The 
Court has also held that such error must be based on the 
record and the law that existed at the time of the prior . . 
. decision.  Russell v. Principi, 3 Vet. App. 310, 314 
(1992).  The mere misinterpretation of facts does not 
constitute clear and unmistakable error.  Thompson v. 
Derwinski, 1 Vet. App. 251, 253 (1991).  The error must be 
one which would have manifestly changed the outcome at the 
time it was made.  Kinnaman v. Principi, 4 Vet. App. 20, 26 
(1993).  "It is a kind of error, of fact or law, that when 
called to the attention of later reviewers compels a 
conclusion, to which reasonable minds could not differ, that 
the result would have been manifestly different but for the 
error."  Fugo v. Brown, 6 Vet. App. 40, 43 (1993).  Lastly, 
the Court has held that the failure to fulfill the duty to 
assist cannot constitute clear and unmistakable error.  
Crippen v. Brown, 9 Vet. App. 412, 424 (1996); Caffrey v. 
Brown, 6 Vet. App. 377 (1994).  

The evidence that was of record at the time of the 
November 1986 and March 1987 rating decisions consisted of 
service records, including service medical records, VA 
medical records and private medical records.  These records 
demonstrated that the veteran was exposed to a stressful 
incident while serving in Vietnam and that he had been 
diagnosed as having psychiatric disorders, including PTSD.  

In this regard, a service record, specifically a DD Form 214 
reflects that the veteran's military occupational specialty 
was a combat engineer and that he was awarded an Army 
Commendation Medal with a "V" Device, a decoration 
typically awarded for heroism.  And while the veteran had 
been diagnosed as having PTSD at the time of the 
November 1986 and March 1987 rating decisions, the diagnosis 
of PTSD was not the only psychiatric diagnosis of record.  In 
evaluating the evidence of record, while the RO incorrectly 
indicated that the veteran was not shown to have experienced 
a recognizable stressor that would be expected to evoke 
significant symptoms in almost all individuals, the RO went 
on to explain in denying the veteran's claim for service 
connection for PTSD that the totality of the evidence in the 
file was quite clear that the veteran had a longstanding 
history of a personality disorder.  

Thus, in the Board's view, while the RO may have incorrectly 
concluded that the veteran was not exposed to a stressful 
incident in Vietnam, the Board finds that this error was not 
such an error that would have manifestly changed the outcome 
at the time it was made since the RO, after weighing the 
evidence, concluded that the veteran did not have PTSD.  If 
the RO was incorrect in concluding that the veteran did not 
have PTSD, such an error would have manifestly changed the 
outcome.  Consequently, the Board will review the medical 
evidence to determine whether the error of fact compels a 
conclusion, to which reasonable minds could not differ, that 
the result would have been manifestly different but for the 
error.  

The service medical records contain no evidence of any 
complaints, treatment or diagnosis of PTSD during service, 
and at the time of the veteran's separation from service a 
physical examination performed in November 1968 concluded 
that the veteran had evidence of a character disorder 
manifested by sociopathic personality traits.  A private 
medical record dated in October 1969 concluded with diagnoses 
of alcohol addiction, drug dependency and an inadequate 
personality.  The veteran was also afforded a VA examination 
in January 1972 that concluded with a diagnosis of an 
antisocial personality disorder associated with heroin 
dependence.  Also, the veteran was hospitalized at VA medical 
facilities beginning in February 1972 and October 1973 for 
heroin addiction.  

Also considered by the RO at the time of the November 1986 
and March 1987 rating decisions was a statement and a report 
of psychological testing dated in August 1986 and 
November 1986 from Lee Koskims, MS, LLP, which relates that 
the veteran had been diagnosed and was receiving treatment 
for PTSD.  The last medical evidence consists of a report of 
a VA examination performed in February 1987 which concluded 
that the diagnosis remained a mixed personality disorder.  
Also noted was a history of heroin addiction, cannabis abuse 
and alcohol abuse all in remission.  The examiner also noted 
that the veteran "also has evidence of post-traumatic stress 
disorder."  

Based on this record, the Board finds that the November 1986 
and March 1987 rating decisions were not clearly and 
unmistakably erroneous in denying service connection for 
PTSD.  The RO reviewed all of the evidence, weighed the 
probative value of the evidence presented and concluded that 
the veteran did not have PTSD.  In this regard, the evidence 
for consideration was replete with references to a diagnosis 
of a personality disorder, as well as PTSD, and the Board 
finds that there was a basis for the RO's conclusion at that 
time that the veteran had a personality disorder, not PTSD.  
In this regard, the evidence most supportive of the veteran's 
claim consists of statements from a treating psychologist, 
whereas diagnoses rendered by psychiatrists, with the 
exception of the examiner who performed the February 1987 VA 
examination, concluded with diagnoses other than PTSD.  And 
with respect to the examiner who performed the February 1987 
VA examination it is not clear that the examiner was actually 
diagnosing the veteran as having PTSD since he indicated that 
the veteran "has evidence" of PTSD.  

While it may not be appropriate to discount the diagnosis 
rendered by the examiner who performed the February 1987 VA 
examination, it is clearly not appropriate to reweigh the 
facts considered by the RO at the time of the November 1986 
and March 1987 rating decisions.  While reasonable minds 
could differ on the weighing of the evidence and the 
conclusions reached, "simply to claim CUE on the basis that 
previous adjudications had improperly weighed and evaluated 
the evidence can never rise to the stringent definition of 
CUE."  Fugo v. Brown, 6 Vet. App. 40, 44 (1993).  Simply put, 
the evidence for consideration demonstrated that the veteran 
had been diagnosed as having a personality disorder as well 
as PTSD, and after weighing the evidence, the RO concluded 
that the weight of the evidence demonstrated that the veteran 
did not have PTSD.  

While later evidence and adjudications have clearly called 
into question the RO's adjudication, the analysis of a CUE 
claim must be done without the benefit of hindsight.  
Accordingly, the Board concludes that the November 1986 
rating decision was not clearly and unmistakably erroneous in 
denying service connection for PTSD.  


ORDER

The RO's November 1986 rating decision was not clearly and 
unmistakably erroneous in denying service connection for 
PTSD, and the appeal is denied.  


REMAND

A review of the record with respect to the veteran's claim 
for an effective date prior to February 20, 1998, for the 
grant of service connection discloses that this matter was 
previously remanded by the Board for additional development, 
including notifying the veteran of the provisions of the 
VCAA.  This development was mandated by the Court.  The RO 
did send the veteran a letter in August 2003 pertaining to 
the VCAA, but this letter was insufficient to satisfy the 
notice requirements contemplated by the Court.  

In this regard, in the portion of the letter on page two 
informing the veteran of what the evidence must show to 
establish entitlement, the RO provided the veteran with the 
criteria and what the evidence must show to establish 
entitlement to service connection, not what the evidence must 
show to demonstrate entitlement to an earlier effective date.  
As such, further notice to the veteran is necessary to comply 
with the Court's Order in this case.  Stegall v. West, 11 
Vet. App. 268, 271 (1998) (remand by Court of Veterans 
Appeals or the Board of Veterans' Appeals confers on the 
veteran or other claimant, as a matter of law the right to 
compliance with the remand order).  

Therefore, in order to give the veteran every consideration 
with the present appeal, to ensure due process and to comply 
with the Court's Order in this case, it is the Board's 
opinion that further development of the case is necessary.  
Accordingly, this case is REMANDED for the following action:  

The RO should again notify the veteran of 
the VCAA.  In doing so, the RO should 
specifically inform the veteran of what 
the evidence must show to establish 
entitlement to an earlier effective date 
for the grant of service connection for 
PTSD.  The RO should ensure that all of 
the VCAA notice and assistance 
obligations had been satisfied in 
accordance with Quartuccio v. Principi, 
16 Vet. App. 183 (2002), Paralyzed 
Veterans of America, Inc. v. Secretary of 
Veterans Affairs, 345 F. 3d 1334 (Fed. 
Cir. 2003), as well as 38 U.S.C.A. 
§§ 5103, 5103A and any other applicable 
legal precedent.  

When the development requested has been completed, the case 
should again be reviewed by the RO on the basis of any 
additional evidence.  If the benefit sought is not granted, 
the veteran and his representative should be furnished a 
Supplemental Statement of the Case and be afforded a 
reasonable opportunity to respond before the record is 
returned to the Board for further review.  

The purpose of this REMAND is to obtain additional 
development, to ensure due process and to comply with the 
Court's Order in this case, and the Board does not intimate 
any opinion as to the merits of the case, either favorable or 
unfavorable, at this time.  The veteran is free to submit any 
additional evidence and/or argument he desires to have 
considered in connection with his current appeal.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  No action is 
required of the veteran until he is notified.  



	                     
______________________________________________
	S. L. KENNEDY
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



